CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Exhibit 10.2

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT, dated as of April 8, 2015
(this “Amendment”), made by and between VIKING THERAPEUTICS, INC., a Delaware
corporation (“Borrower”), and LIGAND PHARMACEUTICALS INCORPORATED, a Delaware
corporation (the “Lender”), amends the terms of the Loan and Security Agreement,
dated May 21, 2014, by and between the Borrower and Lender (the “Agreement”)
pursuant to Section 25(c) of the Agreement as follows:
1.Definitions.
(a)    The definition of “Borrower Equity” in Schedule A to the Agreement is
amended and restated to read in its entirety as follows:
“Borrower Equity” means: (i) if the Equity Financing is a Qualified Private
Financing, the New Preferred and/or other securities of the Borrower to be
issued by the Borrower in the Qualified Private Financing; (ii) if the Equity
Financing is an Initial Public Offering or Qualified Follow-on Public Offering,
the securities of the Borrower to be issued by the Borrower in such offering.
(b)    The following definition is hereby added to Schedule A:
“Equity Financing” means a Qualified Private Financing, an Initial Public
Offering, or a Qualified Follow-on Public Offering.
(c)    The following definition is hereby added to Schedule A:
“Qualified Follow-on Public Offering” means a firmly underwritten public
offering pursuant to the Securities Act, on Form S-1 or Form S-3 (each, as
defined in the Securities Act) or any successor forms subsequent to an Initial
Public Offering with an initial aggregate offering size of at least Twenty
Million Dollars ($20,000,000).
(d)    The following definition of is hereby added to Schedule A:
“Secured Promissory Note Record” means a schedule of the amounts and dates of
Loans made by Borrower, which shall be kept by the Lender.
2.    Loans and Terms of Payment and/or Conversion. Section 2 of the Agreement
shall be amended and restated to read in its entirety as follows:
2.    Loans and Terms of Payment and/or Conversion.
(a)    Promise to Pay. Borrower hereby unconditionally promises to pay Lender
the outstanding principal amount of all Loans advanced to Borrower by Lender and
accrued and unpaid interest thereon and any other amounts due hereunder as and
when due in accordance with this Agreement.
(b)    Loans. Subject to the terms and conditions of this Agreement, the Lender
agrees to make loans to Borrower in an aggregate amount of Two Million Five
Hundred Thousand Dollars ($2,500,000.00) (such loans are hereinafter referred to
singly as a “Loan”, and collectively as the “Loans”). After repayment by
Borrower, no Loan may be reborrowed.
(c)    Conversion of Loans; Mandatory Prepayment.
(i)    Upon the earlier of (x) the consummation of a Qualified Private
Financing, (y) the consummation of a Qualified Follow-on Public Offering or (z)
one year after the closing of an Initial Public Offering, the Lender shall have
the option, at its sole election and discretion, to elect, in an irrevocable
writing delivered to Borrower, (a) to receive that number of fully paid and
nonassessable shares of Borrower Equity as is equal to 200% of the quotient
obtained by dividing the entire principal amount of the Loans then outstanding
plus all accrued and previously unpaid interest thereon by (I) in the case of
clause (x), the lowest per share price paid by investors in such Equity
Financing, rounded down to the nearest whole share or (II) in the case of
clauses (y) or (z), the lowest per share price paid by investors in the Initial
Public Offering (the “Conversion Shares”); (b) to require the Borrower to prepay
the entire then outstanding principal amount of the Loans plus all accrued and
previously unpaid interest thereon in cash equal to an amount that shall equal
200% of the principal amount of the Loans then outstanding plus all accrued and
previously unpaid interest thereon (“Prepayment”), or (c) to receive a
combination of shares under clause (a) and cash under clause (b) up to the
aggregate value of 200% of the principal amount of the Loans then outstanding
plus all accrued and previously unpaid interest thereon; provided, however, if
the first to occur event under this Section 2(c)(i) is an Equity Financing which
is a Qualified Private Financing, the Lender may also elect to extend the
Maturity Date, at its sole option and discretion, to a date to be agreed upon by
Borrower and Lender in writing. For clarity, the Lender may exercise its option
to receive Conversion Shares and/or cash at any time one year after the closing
of an Initial Public Offering.
(ii)    Upon the occurrence of a Change of Control prior to the earlier of the
occurrence of either (a) the Maturity Date or (b) the closing of the first to
occur Equity Financing, the Lender shall, at its sole option and discretion,
elect to either, in an irrevocable writing delivered to Borrower, (I) receive
that number of fully paid and nonassessable shares of the Borrower’s securities,
as is equal to 200% of the quotient obtained by dividing the entire principal
amount of the Loans then outstanding plus all accrued and previously unpaid
interest thereon by the lower of (A) the deemed Common Stock per share price
used to calculate the purchase price paid by the acquirer of Borrower in such
Change of Control or (B) the lowest per share price paid by investors for shares
of New Preferred prior to the Change of Control (if New Preferred has been
issued prior to the Change of Control), in each case rounded down to the nearest
whole share, or (II) require the Borrower to make the Prepayment. The Borrower’s
securities to be issued in connection with a Change of Control shall be New
Preferred (if New Preferred has been issued prior to the Change of Control) or
Common Stock, par value $0.00001 per share, of the Borrower (“Common Stock”) (if
no New Preferred has been issued prior to the occurrence of the Change of
Control) (“Change of Control Securities”).
(d)    Mechanics of Conversion.
(i)    Notice to Lender. The Borrower shall promptly, but in all events at least
[***] days prior to consummation of an Equity Financing or [***] days prior to
the consummation of a Change of Control, as applicable, deliver to the Lender
written notification of the proposed consummation of an Equity Financing or a
Change of Control, as applicable, which notice shall describe the material terms
and conditions of such Equity Financing or Change of Control (“Notice of
Transaction”), and the Lender shall have [***] days from the date of such notice
to elect, by written notice to the Borrower, to convert the Loans or require the
Prepayment, which election shall be irrevocable and may be made contingent on
the closing of the Equity Financing or Change of Control, as applicable. The
Borrower shall include in the Notice of Transaction the number of voting
securities of the Borrower anticipated to be issued and outstanding following
the consummation of the Equity Financing or immediately prior to the Change of
Control.
(ii)    Stock Certificates. The Borrower shall, as soon as practicable following
consummation of an Equity Financing or Change of Control for which Lender has
elected to convert the Loans as permitted hereunder, issue and deliver to the
Lender, or to its nominee or nominees, a certificate or certificates for the
number of shares of Borrower Securities to which it shall be entitled as
aforesaid. Such conversion shall be deemed to have been made, as applicable,
immediately prior to the close of business on the date of the closing of the
Equity Financing or the Change of Control, as applicable. The person or persons
entitled to receive the Borrower Securities issuable upon such conversion shall
be treated for all purposes as the record holders of such Borrower Securities on
such date.
(iii)    Registration of Borrower Securities Issued Hereunder. Concurrently with
the execution of this Agreement, Borrower and Lender and an Affiliate of Lender
are entering into a Registration Rights Agreement, dated as of even date
herewith.
(iv)    Charges, Taxes and Expenses. Issuance of a certificate for shares of
Borrower Securities upon conversion of the Loans shall be made without charge to
the Lender for any issue or transfer tax or other incidental expense in respect
of the issuance of such certificate, all of which taxes and expenses shall be
paid by the Borrower, and such certificate shall be issued in the name of the
Lender, or such certificates shall be issued in such name or names as may be
directed by the Lender. The Lender shall execute such documents, and perform
such acts, which are reasonably required to assure that the conversion hereof is
consummated in compliance with all applicable laws.
(v)    No Rights as Stockholder. The conversion rights set forth in this
Agreement do not entitle the Lender to any voting rights or other rights as a
stockholder of the Borrower prior to the conversion of the Loans into Borrower
Securities pursuant to the terms of this Agreement.
(vi)    Restricted Securities. The Lender acknowledges that the Borrower
Securities acquired upon the conversion of the Loan will be subject to
restrictions upon resale
(vii)    imposed by state and federal securities laws and may be subject to
transfer restrictions set forth in the Borrower’s bylaws or in one or more
agreements that may be entered into by and among the Borrower, the Lender and
the holders of the Borrower Securities.
(e)    Repayment; Optional Prepayment. If the Loans are not fully repaid,
prepaid or converted into Borrower Equity pursuant to Section 2(c) prior to the
Maturity Date, the remaining Loans will automatically mature and, at the
Lender’s sole option and discretion, (i) the Conversion Shares, (ii) the
Prepayment amount, or (iii) a combination of shares under clause (i) and cash
under clause (ii) up to the aggregate value of 200% of the principal amount of
the Loans then outstanding plus all accrued and unpaid interest thereon, shall
become due and payable (or issuable with respect to Conversion Shares) upon
written demand by the Lender, which demand may be made at any time on or after
the Maturity Date. In addition to the Prepayment at Ligand’s option in
accordance with Section 2, concurrently with the closing of, or any time after,
an Equity Financing, Viking may prepay a portion of or the entire then
outstanding principal amount of the Loans plus all accrued and previously unpaid
interest thereon in cash, Conversion Shares or a combination thereof (provided
that the form of payment and mix of cash and Conversion Shares shall be at the
Lender’s sole election and discretion) equal to an amount that shall equal 200%
of the principal amount of the Loans then outstanding plus all accrued and
previously unpaid interest thereon.
(f)    Interest Rate; Default Rate. Subject to this Section 2(f), the principal
amount outstanding under the Loans shall accrue interest at a fixed per annum
rate of the lesser of (a) five percent (5.0%) and (b) the maximum interest rate
permitted by law, which interest shall accrue on each Loan commencing on, and
including, the funding date of such Loan (the “Funding Date”), and shall accrue
on the principal amount outstanding under such Loan through and including the
day on which such Loan is paid (or converted into Borrower Securities) in full.
Interest shall be computed on the basis of a three hundred sixty (360) day year
consisting of twelve (12) months of thirty (30) days. Upon the occurrence and
during the continuance of an Event of Default and upon written notice to the
Borrower from the Lender, Obligations shall accrue interest at a fixed per annum
rate of the lesser of (a) eight percent (8%) and (b) the maximum interest rate
permitted by law (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this Section 2(f) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Borrower.
(g)    Cash Payments. Except as otherwise expressly provided herein, all cash
payments by Borrower under this Agreement or under any other Loan Document,
including payments of principal and interest, and all fees, expenses,
indemnities and reimbursements, shall be made to the Lender at Lender’s office
in immediately available funds on the date specified herein. All cash payments
to be made by Borrower hereunder or under any other Loan Document, including
payments of principal and interest, and all fees, expenses, indemnities and
reimbursements, shall be made without set off, recoupment or counterclaim, in
lawful money of the United States and in immediately available funds.
(h)    Withholding. Payments received by the Lender from Borrower hereunder will
be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any governmental authority (including any
interest, additions to tax or penalties applicable thereto), except as required
by law.
3.    Lock-Up Period. Section 13 of the Agreement shall be amended and restated
to read in its entirety as follows:
13.    Lock-Up Period. The original Lender hereby agrees that it shall not, to
the extent requested by Borrower or an underwriter of securities of Borrower,
sell or otherwise transfer or dispose of Borrower Equity Securities then or
thereafter owned by the original Lender for up to the earlier of (i) 270 days
from the date of conversion of the Secured Promissory Note into Borrower Equity
Securities pursuant to Section 2 or (ii) one year following the date of the
final prospectus filed with the Securities and Exchange Commission relating to
an effective registration statement of Borrower filed under the Securities Act
in connection with an Initial Public Offering (the “Lock-Up Period”). For
purposes of this Section 13, the term “Borrower” shall include any wholly-owned
subsidiary of Borrower into which Borrower merges or consolidates. In order to
enforce the foregoing covenant, Borrower shall have the right to impose
stop-transfer instructions with respect to Borrower Equity Securities until the
end of such Lock-Up Period. The original Lender further agrees to enter into any
agreement reasonably required by any underwriter to implement the foregoing
provisions within any reasonable timeframe so requested.
4.    Assignment. Section 25(f) of the Agreement shall be amended and restated
to read in its entirety as follows:
(f)    This Agreement shall be binding upon and inure to the benefit of each
party hereto and its successors and permitted assigns. Neither this Agreement
nor the Secured Promissory Note may be assigned by Borrower without the prior
written consent of Ligand, except that Borrower may assign this Agreement along
with the Secured Promissory Note to one or more of its Affiliates, without
Lender’s prior consent. Lender may assign this Agreement or the Secured
Promissory Note at any time without Borrower’s prior consent.
5.    All of the other provisions of the Agreement shall remain in full force
and effect.
6.    This Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same agreement. In the event that any
signature is delivered by facsimile, a portable document format (PDF) or similar
electronic format, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile, PDF or other electronic format
signature were the original thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Loan
and Security Agreement to be duly executed on the day and year first above
written.
BORROWER:
VIKING THERAPEUTICS, INC.

By: /s/ Brian Lian                    
Name: Brian Lian
Title: Chief Executive Officer

LENDER:
LIGAND PHARMACEUTICALS INCORPORATED
By: /s/ John Higgins                    
Name: John Higgins
Title: Chief Executive Officer








